Citation Nr: 0737124	
Decision Date: 11/27/07    Archive Date: 12/06/07

DOCKET NO.  05-25 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUES

1.  Entitlement to service connection for residuals of facial 
trauma to the nose and jaw.  

2.  Entitlement to service connection for a respiratory 
disorder, as due to exposure to herbicides.  

3.  Whether new and material evidence has been received to 
reopen the claim of service connection for a left leg 
disorder.  

4.  Entitlement to service connection for residuals of a 
septectomy.  

5.  Entitlement to service connection for a respiratory 
disorder on a direct basis.  






REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from August 1960 to August 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma which denied service connection for a left leg 
disability and for residuals of facial trauma, to include 
involving the nose and jaw.  

It appears that the RO denied service connection for a left 
leg disability on the merits.  However, the Board is under a 
legal duty in these situations to first determine if there is 
new and material evidence to reopen the claim, regardless of 
what the RO may have determined in this regard.  See Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  With regard to the 
claim of service connection for residuals of facial trauma, 
in the statement of the case (SOC), the RO also considered 
residuals of the veteran's inservice septectomy for a 
deviated nasal septum.  The Board has separated those two 
issues as the matter of service connection for residuals of 
the veteran's inservice septectomy for a deviated nasal 
septum requires additional development.  

In a June 2006 rating decision, service connection for 
chronic obstructive pulmonary disease (COPD), also claimed as 
shortness of breath, was denied.  The veteran perfected an 
appeal.  

In September 2007, the veteran testified before the 
undersigned via video conference hearing.  

The issue of entitlement to service connection for residuals 
of a septectomy and entitlement to service connection for a 
respiratory disorder on a direct basis are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran does not have residual disability of the jaw 
or nose which is attributable to inservice facial trauma.  

2.  The veteran did not have service in the Republic of 
Vietnam during the Vietnam era, and is therefore is not 
presumed to have been exposed to Agent Orange or other 
herbicide agents during that time.

3.  The Secretary of VA has not specifically determined that 
there is a positive association between herbicide exposure 
and COPD.  

4.  In a September 2003 decision, the RO determined that new 
and material evidence had been received to reopen the claim 
of service connection for left leg numbness, but denied 
service connection on the merits; and; an appeal was not 
thereafter perfected.   

5.  The evidence received since the September 2003 decision 
includes evidence which is not cumulative or redundant of the 
evidence previously of record and raises a reasonable 
possibility of substantiating the claim for service 
connection for a left leg numbness/pain.

6.  A chronic disability of the left leg is not shown.


CONCLUSIONS OF LAW

1.  Residuals of facial trauma to the nose and jaw were not 
incurred or aggravated in active service.  38 U.S.C.A. 
§§ 1101, 1110, 1131 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.304 (2007).

2.  COPD may not be presumed to be the result of herbicide 
exposure during active military service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1116 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.307, 3.309 (2007).

3.  The RO's September 2003 rating decision which determined 
that new and material evidence had been received to reopen 
the claim of service connection for left leg numbness, but 
denied service connection on the merits is final.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2006).

4.  New and material evidence has been presented since the 
RO's September 2003 rating decision; thus, the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2006), 38 C.F.R. § 3.156 (2007).

5.  The criteria for entitlement to service connection for a 
left leg disorder have not been met.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. § 3.303 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claims of 
service connection for residuals of facial trauma, a 
respiratory disorder, and a leg disorder, VCAA letters were 
issued in November 2004 and April 2006 which fully satisfied 
the duty to notify provisions.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The claimant was aware that it was 
ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claim.  The VCAA letter told the 
claimant to provide any relevant evidence in the claimant's 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  ).  In particular, the VCAA 
notification: (1) informed the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) informed the claimant about the information 
and evidence that VA will seek to provide; (3) informed the 
claimant about the information and evidence that the claimant 
is expected to provide; and (4) requested that the claimant 
provide any evidence in his possession that pertains to the 
claims, or something to the effect that the claimant should 
"give us everything you've got pertaining to your claim."  
See Pelegrini II.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that an SOC or supplemental 
statement of the case (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, No. 2007-7130 (Fed. Cir. Sept 17, 2007) 
(Mayfield III).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See Mayfield 
III, (citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-
34). 

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case.) 
 

If any notice deficiency is present, the Board finds that the 
presumption of prejudice on VA's part has been rebutted in 
this case by the following: (1) based on the communications 
sent to the veteran over the course of this appeal, the 
claimant clearly has actual knowledge of the evidence he is 
required to submit in this case; and (2) based on the 
claimant's contentions as well as the communications provided 
to the claimant by VA, it is reasonable to expect that the 
claimant understands what was needed to prevail.  See also 
Simmons v. Nicholson, 487 F. 3d 892 (2007); see also Sanders 
v. Nicholson, 487 F. 3d 881 (2007).  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues of service connection for 
residuals of facial trauma, a left leg disorder, and a 
respiratory disorder, as due to exposure to herbicides.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The claimant's 
service medical records, VA medical treatment records, and 
identified private medical records have been obtained, to the 
extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  The claimant was also 
afforded a VA examination in March 2004.  38 C.F.R. 
§ 3.159(c)(4).  The records satisfy 38 C.F.R. § 3.326.  
Further medical evaluation is not necessary as to the issue 
of residuals of facial trauma or a left leg disorder as the 
Board has determined, as set forth below, that there are no 
current residuals and/or chronic disability.  See generally 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Further, no 
additional examination is necessary as to the issue of 
presumptive service connection for a respiratory disorder as 
due to exposure to herbicides as the claimed disorder is not 
among the presumptive diseases.  The other claims have been 
remanded for further medical assessment.  

Since the Board has concluded that the preponderance of the 
evidence is against the claims of service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

Service Connection for Residuals of Facial Trauma to the Nose 
and Jaw

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. §§ 3.303, 3.304.  

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit), which has stated, "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

In the absence of proof of a present disability, there can be 
no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

The service medical records reflect that in September 1961, 
the veteran fell and hit his head while getting a flu shot.  
The records reflect that he hit the left side of his jaw on 
the table.  There was no injury to the nose.  On his July 
1964 separation examination, the nose and mouth were normal.  

Post-service, S.L.D., M.D (Dr. D.), submitted a statement in 
December 2004 in which he stated that the veteran had been 
treated for chronic sinus congestion and drainage.  The 
physician stated that according to his history, the veteran 
had an accident during service and was hit by a helicopter 
blade.  He had plastic surgery of the sinus cavities and 
face.  

In a February 2005 letter, the veteran's brother indicated 
that the veteran had undergone surgery during service; 
however, the timeframe provided by the veteran's brother 
refers to inservice hernia surgery, not facial surgery.  

At his personal hearing, the veteran stated that he had 
surgery during service, in which his jaw was broken in 21 
different places and realigned.  The veteran indicated that 
he did not know what prompted the surgery.  

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the veteran is competent to report what 
comes to him through his senses, he does not have medical 
expertise.  See Layno.  Therefore, he cannot provide a 
competent opinion regarding diagnosis and causation.  

However, the Federal Circuit has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  

In Barr v. Nicholson, 21 Vet App 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, 
was observable and identifiable by lay people.  Because 
varicose veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr. 

The veteran is competent to state that he underwent surgery 
to his face during service.  However, the veteran's 
statements are not credible.  The service medical records 
show that the veteran hit his jaw when he became dizzy while 
getting a flu shot and he fell.  There is no reported injury 
from a helicopter blade.  There is no reported facial 
surgery.  As addressed in the Remand portion of this 
decision, the veteran had surgery for a deviated septum.  
However, he did not have surgery necessitating that his jaw 
be broken.  There is no documentation in the service medical 
records which are replete with treatment reports as well as 
surgical reports relevant to other matters.  Further, the 
veteran has been inconsistent in his statements.  He reported 
to his physician that he was hit by a helicopter blade.  
However, this is not documented in the record.  Further, his 
October 1964 initial post-service VA examination does not 
record any such history from the record or as reported by the 
veteran.  During his hearing, the veteran did not recount 
this event, he indicated that he did not know what prompted 
the surgery.  

In light of the service medical records, the October 1964 
post-service VA examination, the lack of any reported 
treatment or diagnosis for decades, the lack of any current 
treatment of diagnosis for residuals of any facial trauma 
(other than the deviated septum), and the inconsistency in 
the veteran's statements, the veteran's report of inservice 
facial trauma from a helicopter blade injury is not credible.  
Further, although the veteran did hit his jaw during service, 
this injury resolved without sequalae as the separation 
examination was negative and there is no current jaw 
disability shown in the many post-service medical records.  

To the extent that Dr. D. indicated that the veteran had 
residuals of this injury from a helicopter blade, reliance on 
a veteran's statements renders a medical report incredible 
only if the Board rejects the statements of the veteran.  
Coburn v. Nicholson, 19 Vet. App. 427 (2006).  The Board may 
reject a medical opinion that is based on facts provided by 
the veteran that have been found to be inaccurate because 
other facts present in the record contradict the facts 
provided by the veteran that formed the basis for the 
opinion.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  
As such, this medical opinion it is of no probative value as 
it was based on an inaccurate factual premise.  

In sum, the competent and credible evidence shows that the 
veteran injured his jaw during service, but there were no 
ascertainable residuals at separation and there is no current 
residual disability.  The matter of sinus congestion and 
drainage are being considered with the issue of service 
connection for residuals of a septectomy.  The veteran did 
not injure his nose when he hit his jaw during service nor is 
there any other nose injury (other than the deviated nasal 
septum being considered separately), recorded in the service 
medical records, on separation examination, or by probative 
medical evidence since that time.  

Accordingly the Board finds that the veteran does not have 
residual disability of the jaw or nose which is attributable 
to inservice facial trauma.  

Thus, service connection is not warranted.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.

Service Connection for a Respiratory Disorder,
As due to Exposure to Herbicides

A chronic, tropical, or prisoner-of-war related disease, or a 
disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309 will be considered to have been 
incurred in or aggravated by service under the circumstances 
outlined in this section even though there is no evidence of 
such disease during the period of service. No condition other 
than the ones listed in 38 C.F.R. § 3.309(a) will be 
considered chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116; 
38 C.F.R. § 3.307(a).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.

If a veteran, who served in the Republic of Vietnam was 
exposed to an herbicide agent during active military, naval, 
or air service, the following diseases shall be service- 
connected if the requirements of 38 U.S.C.A. § 1116, 38 
C.F.R. § 3.307(a)(6)(iii) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 
38 C.F.R. § 3.307(d) are also satisfied: chloracne or other 
acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma), type II diabetes, and chronic lymphocytic 
leukemia.  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. § 3.307(a)(6)(ii).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-449 (1996).

Section 2 of the Agent Orange Act of 1991, Pub. L. 102-4 
(Act), codified in pertinent part at 38 U.S.C.A. §§ 1116(b) 
and (c), provides that whenever the Secretary determines, 
based on sound medical and scientific evidence, that a 
positive association (i.e., the credible evidence for the 
association is equal to or outweighs the credible evidence 
against the association) exists between exposure of humans to 
an herbicide agent and a disease, the Secretary will publish 
regulations establishing presumptive service connection for 
that disease.  If the Secretary determines that a presumption 
of service connection is not warranted, he is to publish a 
notice of that determination, including an explanation of the 
scientific basis for that determination.  The Secretary's 
determination must be based on consideration of reports of 
the National Academy of Sciences (NAS) and all other sound 
medical and scientific information and analysis available to 
the Secretary.

Although 38 U.S.C. § 1116 does not define "credible," it does 
instruct the Secretary to "take into consideration whether 
the results [of any study] are statistically significant, are 
capable of replication, and withstand peer review."  Simply 
comparing the number of studies which report a positive 
relative risk to the number of studies which report a 
negative relative risk for a particular condition is not a 
valid method for determining whether the weight of evidence 
overall supports a finding that there is or is not a positive 
association between herbicide exposure and the subsequent 
development of the particular condition.  Because of 
differences in statistical significance, confidence levels, 
control for confounding factors, bias, and other pertinent 
characteristics, some studies are clearly more credible than 
others, and the Secretary has given the more credible studies 
more weight in evaluating the overall weight of the evidence 
concerning specific diseases.

Section 3 of the Act directs the Secretary of VA to seek to 
enter into an agreement with the NAS to review and summarize 
the scientific evidence concerning the association between 
exposure to herbicides used in the Republic of Vietnam and 
each disease suspected to be associated with such exposure.

Claims based on Agent Orange exposure are unique in that 
entitlement, under the presumptions codified in 38 U.S.C.A. § 
1116 and 38 C.F.R. §§ 3.307 and 3.309, is based on an 
analysis of scientific evidence.  Section 3 of the Agent 
Orange Act of 1991 directed the Secretary of VA to seek to 
enter into an agreement with NAS to review and summarize the 
scientific evidence concerning the association between 
exposure to herbicides used in the Republic of Vietnam and 
each disease suspected to be associated with such exposure.  
The Secretary determined, based on sound medical and 
scientific evidence, that a positive association (i.e., where 
the credible evidence for the association was equal to or 
outweighed the credible evidence against the association) 
existed between exposure to an herbicide agent and the 
disorders listed in the statute.  See 64 Fed. Reg. 59232, 
592233 (Nov. 2, 1999).

The veteran did not have service in the Republic of Vietnam 
during the Vietnam era, and is therefore not presumed to have 
been exposed to Agent Orange or other herbicide agents during 
that time.

At his personal hearing, he alleged that he loaded and 
unloaded containers of hazardous materials to include 
herbicides during service which resulted in COPD.  However, 
COPD is not among the diseases specified in 38 U.S.C.A. § 
1116(a).  Based on the provisions outlined above, the 
Secretary has determined that there is no positive 
association between herbicide exposure and the development of 
any condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  

Accordingly, COPD may not be presumed to have been incurred 
during active military service due to herbicide exposure 
including Agent Orange exposure and service connection is not 
warranted on that basis.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.

The Federal Circuit has determined that a claimant is not 
precluded from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994).  The veteran has also claimed that service 
connection is warranted on a direct basis which is addressed 
in the Remand portion of this decision.  



Whether New and Material Evidence has been Received to Reopen 
the Claim of Service Connection for a Left Leg Disorder

In a September 2003 decision, the RO determined that new and 
material evidence had been received to reopen the claim of 
service connection for left leg numbness, but denied service 
connection on the merits.  An appeal was not thereafter 
perfected.  Thus, the RO's September 2003 rating decision is 
final.  38 U.S.C.A. § 7105.

The RO noted that at the time of a prior final November 1964 
rating decision, there was no current disability.  At the 
time of the September 2003 rating decision, there was no 
evidence establishing that left leg numbness was incurred or 
aggravated during service.  

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The legal standard of what constitutes "new and material" 
evidence was recently amended.  This amendment is applicable 
in the instant case as the amendment applies prospectively to 
claims filed on or after August 29, 2001, and this claim was 
so filed.  See 38 C.F.R. § 3.156(a).  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2007).


According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  In 
considering whether to reopen a claim, VA must assume the 
credibility of the aforementioned evidence which supports the 
veteran's claim as required by Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Since the prior final decision, evidence has been added to 
the claims file.  In pertinent part, that evidence includes a 
November 2004 statement of Dr. D. in which this physician 
indicated that left leg pain could have been related to 
service.  As the evidence is presumed to be credible, the 
statement of Dr. D is accepted as being both new and material 
as it suggests that the veteran suffers from a disability, 
identified as "chronic pain," due to his active service.  
The matter is therefore reopened.  

As the Board has determined that new and material evidence 
has been submitted, it is necessary to consider whether the 
veteran would be prejudiced by the Board proceeding to a 
decision on the merits.  Here, as noted above, the RO also 
reopened the matter and considered the issue of service 
connection on its merits.  Further, the statement of the case 
provided the veteran with the laws and regulations pertaining 
to service connection.  The veteran has also provided 
argument addressing his claim on the merits.  Accordingly, 
the Board finds that the veteran would not be prejudiced by 
its review of the merits at this time.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

Service Connection for Left Leg Disorder

For veterans, disability compensation derives from two 
statutes, sections 1110 and 1131 of title 38, United States 
Code. Both provide for compensation, beginning with the 
following words; "For disability resulting from personal 
injury suffered or disease contracted in line of duty..."  
Thus, in order for a veteran to qualify for compensation 
under those statutes, the veteran must prove the existence of 
disability and that a disability has resulted from a disease 
or injury that occurred in the line of duty.  See Sanchez- 
Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Stated 
differently, a claim fails if there is an absence of 
disability or an absence of disease or injury.

"Arthralgia" is defined as pain in a joint.  See DeLuca v. 
Brown, 6 Vet. App. 321, 322 (1993) (citing Dorland's 
Illustrated Medical Dictionary 147 (27th ed. 1988)).  The 
Court has stated in Clyburn v West, 12 Vet. App. 296, 301 
(1999), that continued complaints of pain after service do 
not suffice to establish a medical nexus, where the issue at 
hand is of etiology, and requires medical opinion evidence.  
Pain cannot be compensable in the absence of proof of an in-
service disease or injury to which the current pain can be 
connected by medical evidence.  See Sanchez-Benitez.  Such a 
"pain alone" claim must fail when there is no sufficient 
factual showing that the pain derives from an inservice 
disease or injury.  Id.  Neither the statement from Dr. D. 
nor any evidence of record diagnosis a disability of the left 
leg.  Indeed, as noted above, Dr. D. merely indicates that 
the veteran suffers from chronic left leg pain.

Thus, the veteran has not presented competent evidence 
establishing a current underlying left leg disability.  The 
Board therefore finds that the preponderance of the evidence 
is against the veteran's claim and that, therefore, the 
provisions of 
§ 5107(b) are not applicable.


ORDER

Service connection for residuals of facial trauma to the nose 
and jaw is denied.

Service connection for a respiratory disorder, as due to 
exposure to herbicides is denied.

Having determined that new and material evidence has been 
presented, the claim for entitlement to service connection 
for a left leg disorder is reopened.

Service connection for a left leg disability is denied.

REMAND

Service connection for Residuals of a Septectomy

A VCAA letter regarding this issue should be sent to the 
veteran.  

During service, in February 1961, the veteran was noted to 
have rhinitis.  He was treated on multiple occasions for 
sinus complaints.  In April 1961, evaluation revealed 
deformity of the nasal septum and cartilaginous portion of 
the nose which was probably giving the veteran nasopharyngeal 
symptoms.  The veteran was scheduled for nasal 
reconstruction.  In February 1962, nasal septum surgery was 
discussed with the veteran.  It was noted that the condition 
existed prior to service and that this surgery was elective 
in nature.  In July 1963, the veteran underwent surgery.  It 
was noted that the nasal condition existed prior to service 
and was congenital in nature.  A septectomy was performed.  

Current VA medical records document that the veterans still 
has rhinitis as well as other sinus complaints.  

The veteran should be scheduled for a VA examination to 
determine the nature and etiology of any current nasal 
disability.  The examiner should opine as to the following 
questions in terms of whether it is more likely than not, 
less likely than not, or at least as likely as not: (1) If 
the veteran's nasal disability underwent an increase in 
disability during service; (2) If the veteran's nasal 
disability underwent an increase in disability during 
service, was the increase in disability due to the natural 
progress of the disease or was the increase in disability 
beyond the natural progress of the disease; (3) If the 
veteran's nasal disability did not preexist service, is it 
related to service to include inservice complaints of 
rhinitis and sinus problems.  




Service Connection for a Respiratory Disorder on a Direct 
Basis

As noted, the Federal Circuit has additionally determined 
that a claimant is not precluded from establishing service 
connection with proof of direct causation per Combee.  

Therefore, the veteran should also be scheduled for a VA 
examination to determine if current respiratory disease, to 
include COPD is more likely than not, less likely than not, 
or at least as likely as not related to service.  The claims 
file to include 
Dr. D.'s opinion should be considered.  In addition, Dr. D. 
should be contacted to obtain all clinical records pertaining 
to the veteran.

Accordingly, this matter is REMANDED for the following 
actions:

1.  The AMC should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the VCAA 
and subsequent interpretive authority 
specifically with regard to the issue of 
service connection for a septectomy.  See, 
e.g., Pelegrini v. Principi, 18 Vet. App. 112 
(2004); VAOPGCPREC 7-2004 (July 16, 2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

A notice consistent with 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) must:  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; 

(2) inform the claimant about the 
information and evidence that VA will seek 
to provide; 

(3) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and 

(4) request that the claimant provide any 
evidence in the claimant's possession that 
pertains to the claim.

2.  Obtain and associate with the claims 
file copies of all clinical records, 
which are not already in the claims file, 
of the veteran's treatment by Dr. D.  

3.  Schedule the veteran for a VA 
examination to determine the nature and 
etiology of any current nasal disability.  
The examiner should review the claims 
folder prior to examination and provide 
rationale for his/her opinion.  

The examiner should opine as to the 
following questions in terms of whether 
it is more likely than not, less likely 
than not, or at least as likely as not:

A.	If the veteran's nasal disability 
underwent an increase in disability 
during service.  
B.	If the veteran's nasal disability 
underwent an increase in disability 
during service, was the increase in 
disability due to the natural progress 
of the disease or was the increase in 
disability beyond the natural progress 
of the disease.  
C.	If the veteran's nasal disability did 
not preexist service, is it related to 
service to include inservice 
complaints of rhinitis and sinus 
problems.

4.  Schedule the veteran for a VA 
examination to determine the nature and 
etiology of any current respiratory 
disability.  The examiner should review 
the claims folder prior to examination 
and provide rationale for his/her 
opinion.  The examiner should opine as to 
whether it is more likely than not, less 
likely than not, or at least as likely as 
not, that any current respiratory 
disability to include COPD is related to 
service.  

5.  The AMC should then readjudicate the 
claims on appeal in light of all of the 
evidence of record.  If any issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to any 
issue remaining on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


